Title: From Thomas Jefferson to New Jersey Legislature, 10 December 1807
From: Jefferson, Thomas
To: New Jersey Legislature


                        
                     To the Representatives of the people of New Jersey in their legislature.
                            Dec. 10. 1807.
                        
                        The sentiments, fellow-citizens, which you are pleased to express in your address of the 4th. inst. of
                            attachment & esteem for the General government, & of confidence & approbation of those who direct it’s councils,
                            cannot but be pleasing to the friends of union generally, & give a new claim on all those who direct the public affairs,
                            for every thing which zeal can effect for the good of their country.
                        It is indeed to be deplored that, distant as we are from the storms & convulsions which agitate the
                            European world, the pursuit of an honest neutrality, beyond the reach of reproach, has been insufficient to secure to us
                            the certain enjoiment of peace with those whose interests, as well as ours would be promoted by it. what will be the issue
                            of present misunderstandings cannot as yet be foreseen; but the measures adopted for their settlement have been sincerely
                            directed to maintain the rights, the honor & the peace of our country. should they fail, the ardour of our citizens to
                            obey the summons of their country, and the offer, which you attest, of their lives and fortunes in it’s support, are
                            worthy of their patriotism, and are pledges of our safety.
                        The Suppression of the late conspiracy by the hand of the people, up-lifted to destroy it wherever it reared
                            it’s head, manifests their fitness for self-government, and the power of a nation of which every individual feels that his
                            own will is a part of the public authority.
                        The effect of the public contributions in reducing the National debt, and liberating our resources from the
                            canker of interest, has been so far salutary; and encourages us to continue the same course; or, if necessarily
                            interrupted, to resume it as soon as practicable.
                        I percieve with sincere pleasure that my conduct in the chief magistracy has so far met with your
                            approbation, that my continuance in that office, after it’s present term, would be acceptable to you. but that I should
                            lay down my charge at a proper period, is as much a duty, as to have borne it faithfully. if some termination to the
                            services of the Chief magistrate be not fixed by the constitution, or supplied by practice, his office, nominally for
                            years, will, in fact, become for life; and history shews how easily that degenerates into an inheritance. believing that a
                            representative government, responsible at short periods of election, is that which produces the greatest sum of happiness
                            to mankind, I feel it a duty to do no act which shall essentially impair that principle; and I should unwillingly be the
                            person who, disregarding the sound precedent set by an illustrious predecessor, should furnish the first example of
                            prolongation beyond the second term of office.
                        Truth also obliges me to add that I am sensible of that decline which advancing years bring on; and feeling
                            their Physical, I ought not to doubt their Mental effect. happy, if I am the first to percieve & to obey this admonition
                            of nature, and to sollicit a retreat from cares too great for the wearied faculties of age.
                        Declining a re-election on grounds which cannot but be approved, I am sincerely thankful for the approbation
                            which the Legislature of New Jersey are pleased to manifest of the principles & measures pursued in the management of
                            their affairs: and should I be so fortunate as to carry into retirement the equal approbation and good will of my fellow
                            citizens generally, it will be the comfort of my future days, and will close a service of forty years with the only reward
                            it ever wished.
                        
                            Th: Jefferson
                            
                        
                    